Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
David R. Corbin appeals the district court’s order adopting the magistrate judge’s recommendation and dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Corbin v. Johnson, No. 5:11-cv-00456-FL, 2012 WL 3266592 (E.D.N.C. Aug. 10, 2012). We deny Cor-bin’s motions to show cause and to mediate, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.